Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2022 has been entered.
Status of the claims
Claims 1, 17-20, 23, 30-35 and 37-40 are pending and claims 17-20, 23, 30-35 and 37-40 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17-20, 23, 30-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “an antibody” in the process of detection of pregabalin wherein the detection requires detecting the presence or absence of a complex comprising the pregabalin and the antibody. The specificity of the antibody has not been defined and thus can be considered as any non-specific antibody in the process utilizing a compound (A) in the process. However, it is unclear how is the complex of antibody with pregabalin is formed in the process wherein the antibody is not specific to the pregabalin and it is unclear as to whether a detection of a complex formed by nonspecific binding of the antibody with pregabalin provides detection of pregabalin in the sample. Further the utilization of the conjugate of Formula (A) in the process as described in the claim is vague and indefinite because the conjugate has not been described as having any specific binding property to any of components in the process and thus the purpose of the conjugate in the process in unclear.
Claims 18-20, 23, 30-35 and 37-40, being directly or indirectly dependent on claim 17, also suffers from the same vague and indefiniteness issues.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23, 30-35 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 is directed to process in a competitive immunoassay requiring antibody that binds specifically to pregabalin in the presence of a compound of Formula (A). As claimed, the specific binding of antibody to pregabalin in the presence of the compound of Formula (A) is critical to the practice of the invention wherein the antibody has a cross-reactivity with cross-reactants of 0.1 % or less. As claimed, the antibody encompasses genus of polyclonal and monoclonal antibodies having the recited specificity. However, throughout the specification, binding data with a single antibody has not been clearly disclosed comparing pregabalin and pregabalin-enzyme conjugate wherein enzyme encompasses various enzymes and also not clear data of cross-reactivity. There is not a single disclosure of a monoclonal antibody having the 
Specific antibody to pregabalin is critical for the process and a definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Although screening applications are well known in the art to Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. 
Therefore, the specification failed to disclose a representative number of species of antibodies falling within the scope of the claimed genus of antibodies having a cross-reactivity with cross-reactants of 0.1% or less with respect to binding to pregabalin and failed to disclose structural features common to the members of the claimed genus.
Claims 17-19, 23, 30-35 and 37-40  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As claimed, the antibody is a general antibody without and specificity and thus the the complex may be a complex formed by non-specific crossreactivity of the antibody. Detection of pregabalin from a complex with an antibody without any specificity and complex from nonspecific cross-reactivity, does not have a clear descriptive support in the specification. Throughout the specification, there is not a single example or clear descriptive support of providing complex with an non-specific antibody with pregabalin in a sample and with the compound of Formula (A) and detection of pregabalin in a sample from a nonspecific complex. 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-20, 23, 30-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmadkhaniha et al (Chromatography Research International 2014, hereinafter “Ahmadkhaniha”) or Gujral et al (African Journal of Pharmacy and Pharmacology 2009, hereinafter “Gujral”) in view of Westermann et al  (Clin. Lab. 2002) and Nolli et al (Ann. Ist Super. Sanita 1991) and further in view of Oellerich (J. Clin. Chem. Biochem. 1984) and O’Sullivan (Annals of Clinical Biochemistry 1979).
In regards to claim 17, Both Ahmadkhaniha and Gujral disclose the structure of pregabalin as shown below

    PNG
    media_image1.png
    244
    320
    media_image1.png
    Greyscale
. Both of the references teach detection of pregabalin in urine and plasma. Ahmadkhaniha teaches that that Chromatographic analysis of pregabalin is not adequate and most of LC-MS-MS-MS analysis are too expensive and unavailable in most of clinical laboratories and thus a simple, sensitive, selective and rapid analytical method is desirable (Introduction). Gujral teaches that liquid chromatography-mass spectrophotometry and LC with fluorescence detection were used to determine pregabalin in human plasma and serum but all of these 
    PNG
    media_image2.png
    286
    379
    media_image2.png
    Greyscale
.
The references teaches detection of pregabalin by various detection assays but do not teach immunoassay detection of pregabalin.
Westermann teaches detection of small molecule epinephrine and norepinephrine in urine and plasma by ELISA method (Title). Westerman throughout the reference teaches that immunoassay method of detection is powerful alternative to HPLC method of detection and is very useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay is required (Summary).  Westermann teaches raising highly specific antibody against epinephrine and norepinephrine by conjugating the epinephrine and norepinephrine hapten to an immunogenic carrier and immunizing an animal with the conjugate (page 62, 1st para of right col.).  Based on the comparison of ELISA and HPLC detection of the catecholamines, Westermann teaches that the ELISA method is useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay for the determination in urine or plasma is required (page 70, las paragraph).
Nolli et al disclose generalized teaching for production of antibodies against small molecule drugs (e.g. antibiotics) for assay of drug concentrations in blood, urine and Nolli et al  teach that immunological procedure besides possessing reasonable sensitivity, accuracy and precision, have the potential of showing a significant degree of specificity (Page 151, first col., lines 6-7). Nolli et al teach that small molecules can be made immunogenic by conjugation with an immunogenic carrier (see "antibodies against antibiotic section") and teach different immunogenic carriers (see table 2) and potential positions on the hapten (e.g. carboxyl groups) for linking to the carriers (see table 3). 
Therefore, given the fact that pregabalin is a desired drug for detection in urine and plasma and a simple, sensitive, selective and rapid analytical method is desirable (Ahmadkhaniha and Gujral), one of ordinary skill in the art would be motivated to substitute the HPLC method or other expensive and laborious methods of detection of pregabalin with a more simple and sensitive immunoassay method of detection in view of the teaching of Westermann and Nolli et al  because Westermann and Nolli teach that immunogenic detection is advantageous for being possessing reasonable sensitivity, accuracy,  precision and significant degree of specificity (Westermann and Nolli) and Westermann teaches that compared to HPLC, ELISA method is useful for clinical applications as well as for basic research where a simple, rapid, accurate and reproducible assay for the determination in urine or plasma is required . As evidenced by Westermann and Nolli, once a drug is established, an immunoassay detection is desired, and it is obvious to make corresponding antibody for high sensitive detection/assay of the drug and thus it would be obvious to one of ordinary skill in the art to consider providing corresponding antibody to pregabalin drug in accordance 
One of ordinary skill in the art would easily understand from the foregoing description in mind that for developing antibody against the pregabalin, the pregabalin hapten needs to be conjugated with an immunogenic carrier for immunizing animal for the production of antibody. Since pregabalin comprising an amino group and a carboxylic acid group, one of ordinary skilled in the art from the teaching of Nolli would easily consider conjugating immunogenic carrier to the available reactive group because Nolli teaches utilizing various reactive groups on the hapten for conjugating to immunogenic carrier proteins (See Table 3). One of ordinary skilled in the art can easily envisage utilizing various linkers and known heterobifunctional cross-linkers for conjugating the preggabalin with the immunogenic carrier. Reasonable expectation of success in obtaining monoclonal antibody against pregabalin comes from Nolli’s teaching of the conventional preparation methods of immunogenic carrier to activated drug haptens, immunogens, tracers, and corresponding antibodies using reactive groups on the hapten (e.g. amine group) and since the amino group and carboxylic group on the pregabalin are potential reactive functional group or the carboxylic group of the drug for conjugation with immunogenic carrier.  One of ordinary skilled in the art in the art understands and it is a routine procedure in the art to immunize several animals for raising and screening for antibody that specifically recognizes the immunizing hapten. Further, one or ordinary skilled in the art would easily understand that the antibody produced against a hapten by conjugating to an immunogenic carrier (hapten-immunogen conjugate) would have more specific recognition to the hapten-

As described above, immunoassay detection of pregabalin by providing antibody specifically recognizing pregabalin has been shown obvious over Ahmadkhaniha et al or Gujral et al in view of Westerman et al and Noli et al.  Westerman et al and Noli et al teaches immunoassay detection but do not teach competitive immunoassay detection utilizing conjugate of the hapten in the immunoassay process.
Oellerich et al teaches various immunoassay methods including competitive immunoassays. Oellerich et al teaches that competitive immunoassays can be carried out with labeled analyte wherein antigen is labeled with a detectable label (e.g. enzyme label) that competes for the binding sites of a limited amount of antibody with the antigen in the sample (page 896 and Fig. 1 and Table 2).
O’Sullivan et al teaches various immunoassay including competitive immunoassay utilizing hapten conjugated with a detectable label (enzyme) (page 227 and page 228 “Competitive EIA for antigen”) 
Therefore, Oellerich et al and O’Sullivan et al teaches that competitive immunoassay method of detection of an analyte utilizing labeled analyte (including enzyme label) known in the art for a long time, which is common, known and within the of one or ordinary skilled in the art (see Fig.1 and Table 3 of Oellerich; and Table 1(a), Table 3, “Hapten-enzyme conjugates” on page 227 and page 228 of O’sullivan).
Therefore, from the above description in mind, once an antibody is produced against the pregabalin, one of ordinary skilled in the art can easily envisage various know homogeneous and heterogeneous immunoassay including commonly known competitive immunoassay method for detection of pregabalin with a reasonable expectation of success.  One of ordinary skilled in the art would obviously consider various commonly known immunoassay methods including competitive immunoassay detection of pregabalin with labeled competitor with the antibody. Since competitive immunoassay detection in known to require competitors (e.g. labeled tracers) such as analyte/hapten bound to a detectable label such as a fluorophore or an enzyme label, conjugating common detectable label such fluorophore or an enzyme label (as for example, HRP, G6PDH) to pregabalin analyte utilizing various linkers and known heterobifunctional cross-linkers similar to the linkers of the immunogenic conjugate for utilizing the conjugate as a detectable competitor for competitive immunoassay detection would be obvious to one of ordinary skilled in the art with a reasonable expectation of success absent showing of unexpected advantage with a particular tracer/competitor having a particular label and particular linker.
In regards to claims 18-20, as described above, the combination of the references teach producing antibodies against pregabalin. Noli teaches that the antibodies can be polyclonal or monoclonal and monoclonal antibody is highly specific (page 152). Therefore, since providing anti-pregabalin antibody for immunoassay detection of 
In regards to claims 30-36 and 37-40, as described above, the process of claim 17 has been shown obvious for detection using anti-pregabalin antibody with a competitor (i.e. labeled pregabalin conjugate) and claims 30-35 and 37-40 only defines the structures of the conjugate by defining the substitution groups and with a particular label.  As described above, since pregabalin comprising an amino group and a carboxylic acid group, for providing an antobody to pregabalin, one of ordinary skilled in the art from the teaching of Nolli would easily consider conjugating immunogenic carrier to the available reactive group because Nolli teaches utilizing various reactive groups on the hapten for conjugating to immunogenic carrier proteins (See Table 3) and one of ordinary skilled in the art can easily envisage utilizing various linkers and known heterobifunctional cross-linkers for conjugating the preggabalin with the immunogenic carrier. Since, Oellerich et al and O’Sullivan et al teaches competitive immunoassay method of detection of an analyte utilizing labeled analyte,and since competitive immunoassay detection in known to require competitors (e.g. labeled tracers) such as analyte/hapten bound to a detectable label such as a fluorophore or an enzyme label, conjugating common detectable label such fluorophore or an enzyme label (as for example, HRP, G6PDH; see O’Sullivan) to pregabalin analyte utilizing various linkers and known heterobifunctional cross-linkers similar to the linkers of the immunogenic conjugate for utilizing the conjugate as a detectable competitor for competitive immunoassay detection would be obvious to one of ordinary skilled in the art with a reasonable expectation of success absent showing of unexpected advantage with a particular tracer/competitor having a particular label and particular linker.

Response to argument
Applicant's arguments and amendments filed 11/10/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (a) and 35 USC 103 in view of the amendments. However, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by applicant’s amendment.
Applicant argued that pregabalin-enzyme conjugate is combined with a sample potentially containing pregabalin and an antibody within two haptens (pregabalin from the sample and the pregabalin-enzyme conjugate) compete for binding by one antibody. Applicant argued that the presence of pregabalin in the sample is identified by the detection of a complex with only one antibody and pregabalin wherein two haptens compete for binding, an no washing or separation step is required and the presently claimed method is classified as homogeneous, competitive immunoassay.  
The above arguments have fully been considered but are not found persuasive because the antibody as claimed in claim 17 is not directed to be specific for pregabalin in the sample and the antibody of claim 17 is not directed to have any specific specificity to conjugate of pregabalin with an enzyme conjugate. Further, the 
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641